Exhibit 10.2

 

NORTHWEST AIRLINES CORPORATION

      STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the     
day of        ,    , is entered into by and between NORTHWEST AIRLINES
CORPORATION, a Delaware corporation (the “Company”), and         , an employee
of the Company or a subsidiary of the Company (the “Grantee” and, together with
the Company, the “Parties”).

 

RECITALS

 

WHEREAS, on        ,     (the “Date of Grant”), the Compensation Committee (or a
subcommittee thereof) of the Board of Directors of the Company (the “Committee”)
awarded the Grantee         shares of the Company’s Common Stock, par value
$0.01 (“Common Stock”), pursuant to, and subject to the terms and provisions of
the Company’s        Stock Incentive Plan, as amended (the “Plan”).

 

NOW, THEREFORE, in consideration of the Grantee’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

 

1.                                       Grant of Restricted Stock and Escrow of
Restricted Stock.

 

a.                                       Grant of Restricted Stock.  The Grantee
is entitled to          shares of Common Stock pursuant to the terms and
conditions of this Agreement (the “Restricted Stock”).

 

b.                                      Escrow of Restricted Stock.  To insure
the availability for delivery of the Grantee’s Restricted Stock, the Grantee
hereby appoints the Secretary of the Company, or any other person designated by
the Company as escrow agent, as its attorney-in-fact to assign and transfer unto
the Company such Restricted Stock, if any, forfeited by the Grantee pursuant to
Section 4 below and shall, upon execution of this Agreement, deliver and deposit
with the Secretary of the Company, or such other person designated by the
Company, the share certificates representing the Restricted Stock, together with
the stock assignment duly endorsed in blank, attached hereto as Exhibit A.  The
Restricted Stock and stock assignment shall be held by the Secretary in escrow
until the Restricted Period (as defined below) has lapsed with respect to the
shares of Restricted Stock, or until such time as this Agreement no longer is in
effect.

 

2.                                       Restrictions and Restricted Period.

 

a.                                       Restrictions.  Shares of Restricted
Stock granted hereunder may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of and

 

--------------------------------------------------------------------------------


 

shall be subject to a risk of forfeiture as described in Section 4 below until
the lapse of the Restricted Period (as defined below).

 

b.                                      Restricted Period.  Unless the
Restricted Period is previously terminated pursuant to Section 4 of this
Agreement, the restrictions set forth above shall lapse and the shares of
Restricted Stock shall become fully and freely transferable (provided, that such
transfer is otherwise in accordance with federal and state securities laws) and
non-forfeitable as to       [describe vesting schedule]           , beginning
           ,      (the “Restricted Period”).  Notwithstanding anything to the
contrary, the release of the shares of Restricted Stock hereunder shall be
conditioned upon Grantee making adequate provision for federal, state or other
tax withholding obligations, if any, which arise upon the release of the shares
from the Restricted Period (unless a Section 83(b) election has been filed),
whether by withholding, direct payment to the Company, or otherwise.

 

3.                                       Rights of a Stockholder.  From and
after the Date of Grant and for so long as the Restricted Stock is held by or
for the benefit of the Grantee, the Grantee shall have all the rights of a
stockholder of the Company with respect to the Restricted Stock, including, but
not limited to, the right to receive dividends and the right to vote such
shares.

 

4.                                       Termination of Employment.

 

a.                                       Termination of Employment; Forfeiture
of Restricted Stock.  Except as otherwise provided in this Section 4, in the
event of the Grantee’s termination of employment during the Restricted Period,
the shares of Restricted Stock and any and all accrued but unpaid dividends that
are at that time subject to restrictions set forth herein, shall be forfeited to
the Company without payment of any consideration by the Company, and neither the
Grantee nor any of his successors, heirs, assigns, or personal representatives
shall thereafter have any further rights or interests in such shares of
Restricted Stock or certificates.

 

b.                                      Death or Disability.  In the event a
termination of Grantee’s employment as a result of Grantee’s death or Disability
(as defined below) occurs during the Restricted Period, the Restricted Period
shall lapse with respect to               shares of Restricted Stock that is at
that time subject to restrictions set forth herein.  The term “Disability” shall
mean the Grantee’s physical or mental condition which prevents continued
performance of Grantee’s duties and for which Grantee establishes by medical
evidence that such condition will be permanent and continuous during the
remainder of Grantee’s life or is likely to be of at least three (3) years’
duration.

 

c.                                       Termination of Employment in Connection
with a Change in Control.  In the event Grantee is employed by the Company and
there is a Change in Control (as defined in Annex A attached hereto), the
Restricted Period shall lapse in accordance with the following:

 

2

--------------------------------------------------------------------------------


 

(i) If the Change in Control occurs pursuant to Section (a) of such definition,
then, immediately upon termination of Grantee’s employment either after the
occurrence of the Change in Control or prior to such occurrence if such
termination is in connection with such Change in Control, the Restricted Period
shall lapse with respect to all of the Restricted Stock that is at that time
subject to restrictions set forth herein.

 

(ii) If the Change in Control occurs pursuant to Section (b), (c) or (d) of such
definition, then, immediately upon the effective date of such Change in Control,
the Restricted Period shall lapse with respect to all of the Restricted Stock
that is at that time subject to restrictions set forth herein.

 

5.                                       Certificates.  Restricted Stock granted
herein may be evidence in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Grantee, then the Company shall retain physical possession of the certificate.

 

6.                                       Legends. All certificates representing
any of the shares of Restricted Stock subject to the provisions of this
Agreement shall have endorsed thereon the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF
THE SHARES, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

 

7.                                       Section 83(b) Election.  The Grantee
hereby acknowledges that he has been informed that, with respect to the grant of
Restricted Stock, an election may be filed by the Grantee with the Internal
Revenue Service, within 30 days of the Date of Grant, electing pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, to be taxed
currently on the fair market value of the Restricted Stock on the Date of Grant.

 

THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
THE GRANTEE’S BEHALF.

 

BY SIGNING THIS AGREEMENT, THE GRANTEE REPRESENTS THAT HE HAS REVIEWED WITH HIS
OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE IS RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS.  THE GRANTEE UNDERSTANDS AND AGREES THAT HE (AND NOT THE

 

3

--------------------------------------------------------------------------------


 

COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

8.                                       Termination of this Agreement.  Upon
termination of this Agreement, all rights of the Grantee hereunder shall cease.

 

9.                                       Miscellaneous.

 

a.                                       Notices.  Any notice required or
permitted under this Agreement shall be deemed given when delivered personally,
or when deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Grantee either at his address herein below set forth or such
other address as he may designate in writing to the Company, or to the Company
to the attention of the Secretary, at the Company’s address or such other
address as the Company may designate in writing to the Grantee.

 

b.                                      Failure to Enforce Not a Waiver.  The
failure of the Company or the Grantee to enforce at any time any provision of
this Agreement shall in no way be construed to be a waiver of such provision or
of any other provision hereof.

 

c.                                       Governing Law.  This Agreement shall be
governed by and construed according to the laws of the State of Minnesota
without giving effect to the choice of law principles thereof.

 

d.                                      Amendments.  This Agreement may be
amended or modified at any time by an instrument in writing signed by the
Parties.

 

e.                                       Agreement Not a Contract of
Employment.  Neither the grant of Restricted Stock, this Agreement nor any other
action taken in connection herewith shall constitute or be evidence of any
agreement or understanding, express or implied, that the Grantee is an employee
of the Company or any subsidiary of the Company.

 

f.                                         Entire Agreement; Plan Controls. 
This Agreement and the Plan contain the entire understanding and agreement of
the Parties concerning the subject matter hereof, and supersede all earlier
negotiations and understandings, written or oral, between the Parties with
respect thereto.  This Agreement is made under and subject to the provisions of
the Plan, and all of the provisions of the Plan are hereby incorporated by
reference into this Agreement.  In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern.  By signing this Agreement, the Grantee confirms that he
has received a copy of the Plan and has had an opportunity to review the
contents thereof.

 

g.                                      Captions.  The captions and headings of
the sections and subsections of this Agreement are included for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

4

--------------------------------------------------------------------------------


 

h.                                      Counterparts.  This Agreement may be
executed in counterparts, each of which when signed by the Company or the
Grantee will be deemed an original and all of which together will be deemed the
same agreement.

 

i.                                          Assignment.  The Company may assign
its rights and delegate its duties under this Agreement. If any such assignment
or delegation requires consent of any state securities authorities, the parties
agree to cooperate in requesting such consent. This Agreement shall inure to the
benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer herein set forth, be binding upon the Grantee, his
heirs, executors, administrators, successors and assigns.

 

j.                                          Severability.  This Agreement will
be severable, and the invalidity or unenforceability of any term or provision
hereof will not affect the validity or enforceability of this Agreement or of
any other term or provision hereof.  Furthermore, in lieu of any invalid or
unenforceable term or provision, the Parties intend that there be added as a
part of this Agreement a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

NORTHWEST AIRLINES CORPORATION

 

 

By

 

 

 

[Name]

 

[Title]

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

 

 

 

 

Number of Shares

 

 

 

 

Address

 

5

--------------------------------------------------------------------------------


 

ANNEX A

 

Definition of Change in Control

 

The term “Change in Control” shall mean any one of the following:

 

(a)                                  (i) The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”), other than
one or more Permitted Holders or their Related Parties or any group comprised
exclusively of Permitted Holders or their Related Parties, of beneficial
ownership (within the meaning of Rule 13d-3 and 13d-5 promulgated under the
Exchange Act, except that such person shall be deemed to have “beneficial
ownership” of all shares that any such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time) of 20%
or more (or, if such Person is an Institutional Investor (as such term is
defined in the Rights Agreement dated as of November 20, 1998 between Northwest
Airlines Corporation and Norwest Bank Minnesota, N.A.), 25% or more), of either
(A) the then outstanding shares of Common Stock of the Company (or its successor
by merger, consolidation or purchase of all or substantially all of its assets)
(the “Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”), and (ii) the Permitted Holders or their Related Parties
collectively “beneficially own” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) a lesser percentage of that which is described in each
of clause (A) and  (B) above and do not have the right or ability by voting
power, contract or otherwise to elect or designate for election a majority of
the board of directors of the Company or such successor;

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided,
however, that any individual becoming a director subsequent to the date hereof,
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors of the Company;

 

(c)                                  Consummation by the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Business Combination beneficially own,

 

6

--------------------------------------------------------------------------------


 

directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Common Stock and Outstanding Voting Securities, as the case may
be, and (ii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of such Board providing for such Business Combination; or

 

(d)  Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, [                 ] (the “Grantee”) hereby assigns and
transfers unto NORTHWEST AIRLINES CORPORATION, a Delaware corporation (the
“Company”), (           ) shares of Company’s common stock, par value $0.01 per
share (the “Common Stock”), standing in his name on the books of said
corporation represented by Certificate No.      herewith and does hereby
irrevocably constitute and appoint                                to transfer
the said stock on the books of the within named corporation with full power of
substitution in the premises.

 

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Agreement (the “Agreement”) of the Company and the
undersigned dated              ,     .

 

Dated:

 

,

 

 

Signature:

 

 

 

8

--------------------------------------------------------------------------------